DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Request for Continued Examination (RCE) filed on May 10, 2021.  Claims 1-5, 10, 18, 19 and 24-40 have been cancelled.  Thus claims 6-9, 11-17 and 20-23 ae pending.  Claims 6, 11 and 20 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 10, 2021 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Allowable Subject Matter
Claims 6-9, 11-17, 20-23, 41 and 42 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2014/0219124 to Chang et al. (hereinafter “Chang”), discloses a multipath communication channel in MIMO communication systems with active scattering platforms for aircrafts.  In Chang, a ground facility via multiplexed feeder links feature directional high gain antennas tracking and communication with UAVs individually,  a ground base beam forming (GBBF) 412 capability to deliver different signal streams to various radiators for 
With respect to independent claim 6, Chang, taken singly or in combination with other prior art of record, does not disclose or teach the communication UAV including a second communication component for communicating with a communication point, the communication point being one of a terrestrial communication station, a communication satellite, and another of the communication UAVs; and a third communication component for communicating with one other communication point, when the communication UAV is active within the predetermined operational area of the unmanned aerial vehicle system; and a processor for performing a channel bonding operation with communication with the communication point through the second communication component and communication with the one other communication point through the third communication component; wherein the communication UAV provides the plurality of UAVs communication with the communication point and the other communication point, in combination with other limitations of the claim.
With respect to independent claim 11, Chang, taken singly or in combination with other prior art of record, does not disclose or teach a communication station, the communication station including a communication component for communicating with the plurality of UAVs and a second communication component for communicating with a system providing the aerial traffic service, 
With respect to independent claim 20, Chang, taken singly or in combination with other prior art of record, does not disclose or teach  a station including a processor for estimating a path of one of the plurality of UAVs operating in the operational area using one or more previous location estimates of the one UAV, the location estimates based on one or more of (a) signal characteristics of communication with the at least one UAV and the communication station, (b) a location estimate from a geolocation component of the at least one UAV, (c) a location estimate provided by a aerial traffic service, and (d) a location estimate based on tracking data of the plurality of UAVs from the UAV system, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661